DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claim 1, line 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehn et al. (US-5,799,997) in view of Calhoun (US-121,331).
 	The patent to Lehn et al. shows a scoop for removing semi-fluid material from a bucket comprising a base plate (16) with a generally oval-shaped back edge (at least to the same extent that the rear edge of the instant invention is  “oval shaped” as depicted in Figure 4 of the instant application) and a curved free edge (18) that matches the radius of curvature of the bucket to be scooped (see col. 2, lines 44-50 of the Lehn et al. specification), a handle (12) attached to the top of the base plate at the center of the oval-shaped edge, and two side walls (20) attached to the oval-shaped edge wherein each side wall includes a vertical section (22) and an arcuately angled section that extends between each vertical section and the handle.  The Lehn et al. scoop does not include a shoulder section as called for in claim 1 of the instant application.
	However, Calhoun shows a scoop comprising a should section (e,e’) with a radiused top edge between the handle socket and upper edge of the scoop blade.  These arcuate shoulders are designed to strengthen an otherwise weak point between the blade and handle of the tool.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a radiused shoulder section between the handle and the horizontal portion of each angled section of the Len et al. scoop, as taught by Calhoun, in order to reinforce the joint between the handle and scoop creating a more durable construction.

Specification
The abstract of the disclosure is objected to because it is less than fifty words in length.  Correction is required.  See MPEP § 608.01(b).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Swilley (US-5,624,145) and Utley (US-5,706,546) show scoops for removing semi-fluid material from buckets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3651                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
6/22/2022